Title: From Benjamin Franklin to William Coleman, 8 December 1757
From: Franklin, Benjamin
To: Coleman, William


At a Meeting of the Trustees at the Academy March 14th 1758
Present


Richard Peters
Thomas White


William Coleman
Alexander Stedman


Mr. Franklin having by a Letter to Mr. Coleman dated from London Dec. 8th 1757 requested him to inform the Trustees that he had on their Account discharged a Bill of Articles for an Apparatus in Experimental Philosophy, amounting to £69 11s. Sterling and that he had further undertaken to pay Mr. Collinson a Ballance of £138 4s. 2d. Sterling due to him on the same Account and having in the same Letter likewise requested that the Trustees would remit him the Sum of £207 15s. 2d. Sterling to reimburse him; the Trustees present taking this Affair into Consideration are of Opinion that the above Sum of £207 15s. 2d. Sterling should forthwith be remited to Mr. Franklin by the Treasurer, and desire the President to issue an Order for that Purpose.
